Reynolds, 'Staley, Jr., Greenblott and Cooke, JJ., concur; Herlihy, P. J., concurs in the following memorandum: While there was a possibility in Matter of Post v. Tennessee Prods. & Chem. *669Corp. (14 N Y 2d 796) of some work-connected reason (automobile trouble, confusing signs, et cetera), such a likelihood is not here present, even though, as in Post, the decedent was an outside worker and the automobile was work-connected. I would vote to reaffirm my dissent in Post (see 19 A D 2d 484-487) except for the Court of Appeals decision, which seems to require my affirmance.